Citation Nr: 0703041	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for bilateral hand tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to March 1969.  He also had California National 
Guard service; the RO was advised that his did not include 
any Federal service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Oakland RO.  In January 2006, a 
Videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.  It was agreed at 
the hearing that the record would be held open in abeyance 
sixty days for additional evidence to be submitted.  No 
additional evidence has been received.

In November 2005, the RO received the veteran's claims 
seeking service connection for bilateral tinnitus and 
bilateral hearing loss.  These matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied service 
connection for bilateral hand tremor essentially on the basis 
that such disability was not shown to be related to the 
veteran's active service (to include any unverified period of 
active duty for training (ACDUTRA).  

2.  Evidence received since the October 1998 rating decision 
either duplicates or is cumulative to evidence then of 
record, or does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hand tremor; it does not raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for bilateral hand tremor may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

April 2003 and June 2003 letters (prior to the decision on 
appeal) notified the veteran of the evidence needed to 
support his claim and of his and VA's responsibilities in the 
development of the claim.  He was also advised of the 
specific evidence needed to reopen the claim (See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)).  

A June 2004 statement of the case (SOC) and October 2004 and 
August 2005 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, including the provision that a 
claimant should be advised to submit everything him his 
possession to support his claim, notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claim.  While the veteran did 
not receive any notice regarding disability ratings or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), the decision below does not grant service 
connection; neither the rating of a disability for which 
service connection is sought nor the effective date of an 
award of service connection is a matter for consideration 
herein.  The veteran has received all critical notice, and 
has had ample opportunity to respond and/or supplement the 
record.  The claim to reopen was then readjudicated.  See 
August 2005 SSOC.  The veteran is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, to the extent possible VA has 
obtained all pertinent/identified records that could be 
obtained (records from some sources were requested but no 
records were received), and all evidence constructively of 
record has been secured.  At the January 2006 Videoconference 
hearing, the veteran was advised what was necessary to reopen 
the claim, and sought and was granted a 90 day period of 
abeyance to submit evidence sufficient to reopen.  More than 
a year has passed, and no additional evidence has been 
received.  Significantly, when a veteran seeks to reopen a 
claim of service connection, the duty to assist by arranging 
for a VA examination or securing a medical advisory opinion 
does not attach unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C).  VA's duty to assist is met.  

II. Factual Background 

The veteran's active duty service medical records, including 
his February 1969 separation examination report, contain no 
mention of hand tremor complaints, treatment, or diagnosis.  

No pertinent abnormalities or complaints were noted on June 
1979 National Guard enlistment examination or in an 
associated medical history report.  A June 1980 periodic 
examination and associated medical history report do not note 
any hand tremor complaints, findings, or diagnosis.

February 1986 private treatment records indicate that in 1982 
the veteran was treated for idiopathic thrombocytopenia 
purpura (ITP) which required a three-month hospitalization.  
The physician indicated that even before this condition, the 
veteran had right hand tremor.  He was on medication and the 
tremor was stable.  
An April 1990 periodic Reserve examination does not contain 
any hand tremor complaints, findings, or diagnosis.  In 
November 1990, he was taken off of the firing range because 
he appeared highly nervous.  An evaluation at that time did 
not reveal any physical disorder that would prevent him from 
performing his duties.  

A January 1991 private treatment record indicates that the 
veteran reported worsening tremor in the right hand.  On 
examination, there was minimal left hand tremor.  

A March 1995 periodic examination and a medical history 
report do not include any hand tremor complaints, findings or 
diagnosis.  An undated Summary of Care form lists the 
veteran's chronic illnesses and their dates.  Benign 
essential tremor is among the listed illnesses with the date 
shown as "lifetime".  May 1996 treatment records reflect 
that the veteran was given a plaster splint due to complaints 
of left finger numbness and pain.  It was noted that he had a 
right hand tremor that he reported as chronic.  

A September 1996 physical profile notes that the veteran had 
a coarse resting and intentional tremor, and was unable to 
work with his hands secondary to moderate-major tremor.  A 
February 1997 statement from the veteran's private physician, 
W. S., M.D., reflects that the veteran's benign essential 
tremor was totally controlled by medication.  February 1997 
and April 1997 records continue to show hand tremor that 
improved with medication.  A September 1997 record notes the 
veteran was referred to a physician for his tremor.  The 
veteran reported a history of ITP in 1982, status post 
splenectomy, status post PE, and gradually progressive 
tremors since 1985.  An October 1997 statement from a private 
neurologist, G. A., M.D., reflects that the veteran's 
worsening essential tremor disabled him from carrying out the 
duties of military service.  A November 1997 supplemental 
letter indicates the veteran's tremors began in 1982.

January 1998 Reserve records include a medical history report 
in which the veteran indicated that he had tremors.  A 
Medical Board report notes neurological evaluation was 
abnormal; the explanation notes the veteran had severe, 
coarse resting tremors and had Parkinson's disease diagnosed.  
A narrative summary indicates that a review of the veteran's 
medical records revealed no significant findings to include 
examinations in April 1990 and March 1995.  A Medical Board 
report reflects a diagnosis of Parkinson's disease with an 
approximate date of onset of October 1997.  In April 1998, 
the veteran was found unfit for duty.

1995 to 1998 private medical records report treatment for 
benign essential tremor.  

An October 1998 rating decision denied service connection for 
bilateral benign essential hand tremor essentially on the 
basis that such disability was not shown to be related to the 
veteran's service.

A January 2003 statement from Dr. W. S. indicates that his 
records reflect that the veteran suffered from tremors prior 
to 1982.  The veteran reported to him that he was on active 
duty at Fort Sam Houston in 1982.  

In May 2003, the RO received 1986 to 2002 records of private 
treatment for hand tremor, including some duplicate records.  

At the January 2006 Videoconference hearing the veteran 
testified that he had active duty from 1967 to 1969, National 
Guard service from 1978 to 1993, and Air Force Reserve 
service from 1993 to 1996.  He stated that he first noticed 
the tremor during his National Guard service in 1984 while 
taking a course at Fort Sam Houston.  He stated that he was 
on ACDUTRA from August 1984 to December 1984.  The veteran 
added that he was aware that he had not submitted anything 
since the October 1998 denial of his claim to reopen the 
claim, but that he would submit a statement from a doctor he 
was seeing that would discuss how the tremor started.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in February 2003), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As the veteran did not appeal the October 1998 rating 
decision that denied service connection for bilateral hand 
tremor, that decision is final based on the evidence then of 
record, and is the last prior final decision in this matter.  
38 U.S.C.A. § 7105.   

Because the prior denial of the veteran's claim seeking 
service connection for hand tremors was based essentially on 
a finding that such disability was not shown to be related to 
the veteran's service, the only evidence that would relate to 
the unestablished fact necessary to substantiate the claim 
and would raise a reasonable possibility of substantiating 
the claim would be competent evidence tending to relate the 
veteran's bilateral hand tremor to his service.  The evidence 
received since the October 1998 denial of the veteran's claim 
includes a statement by Dr. W.S. that indicates his records 
show the veteran's hand tremors existed prior to 1982 (and 
that the veteran reported to him he was on active duty at 
Fort Sam Houston in 1982).  However, Dr. W.S. does not opine 
that the disability was incurred or aggravated while the 
veteran was on active duty, and this evidence does not tend 
to relate the veteran's tremors to his active service.  

Reports of 1986 to 2002 records of private treatment for hand 
tremors are partially duplicates, and to the extent they are 
not, are cumulative, as they show current hand tremor 
disability and its treatment, but do not include a medical 
opinion that indicates such disability was incurred or 
aggravated on active duty.  

In short, none of the evidence received since the October 
1998 rating decision is competent evidence that addresses the 
matter of a nexus between the veteran's hand tremor 
disability and his active service.  While the veteran 
testified such evidence would be forthcoming, no such 
evidence has been received.  

Accordingly, the Board must find that the evidence received 
since the October 1998 rating decision does not raise a 
reasonable possibility of substantiating a claim of service 
connection for bilateral hand tremor disability, and is not 
new and material  





ORDER

The appeal to reopen a claim of service connection for 
bilateral hand tremor is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


